Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
	This action is in response to argument/remarks filed by the Applicants on April 16, 2021.  There are twenty claims pending and fifteen claims under consideration.  Claims 16-20 have been withdrawn as claims directed to non-elected inventions.  This is the fourth action on the merits.  
Withdrawn Rejections/Objections
	Applicant is notified that any outstanding rejection/objection that is not expresslymaintained in this office action has been withdrawn or rendered moot in view ofapplicant's amendments and/or remarks. 
Claim Rejections - 35 USC § 112(a)
	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
	
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

	Claims 1-15 remain rejected under 35 U.S.C. 112(a), because the specification, while being enabling for a pharmaceutical composition of Formula I in the Specification, where Z1 and Z2 are CH or CR2; R3 is H or C1-6alkyl; R4 is H; and R5 is halo, optionally 1-6alkyl or CN; does not reasonably provide enablement for all of the other R or Z groups listed within the broad Claim 1. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.
	First, as a matter of clarity, the Examiner would like to explain the lack of any descriptors for the R2 variable, as the Applicants have discussed in their response dated April 16, 2021. The R2 variable was not listed in the scope of enablement rejection due to the Applicants extensive demonstration of a variety of these compounds containing multiple R2 variables. Thus, the R2 variable was not in question in the final office action dated February 17, 2021.
	Applicants have argued that they have made and prepared “hundreds of examples” which are demonstrated in Tables I-IV in the Specification. The Examiner agrees that several hundred examples have been demonstrated. In fact Table I alone has approximately 538 compounds. Almost 700 compounds have been demonstrated within the application in total; however, ALL of these compounds are limited in scope to the variables the Examiner previously described. These compounds ALL contain the structural limitations of Formula I where Z1 and Z2 are CH or CR2; R3 is H or C1-6 alkyl; R4 is H; and R5 is halo, optionally substituted C1-6 alkyl or CN. 
	The Office action had previously stated that “there is no evidence that such compounds even exist.” This statement was made with reference to compounds which fall outside the stated scope of enablement. No compounds have been prepared and/or used for their stated purpose which fall outside the scope of Formula I where Z1 and 2 are CH or CR2; R3 is H or C1-6 alkyl; R4 is H; and R5 is halo, optionally substituted C1-6 alkyl or CN. 
	Applicants have argued that their characterization data undoubtedly establishes that such compounds were made and therefore exist. With respect to the compounds being prepared with these limited variables, this is true, but not to all the other remaining variables listed.
	There is no disagreement that the Applicants have put forth several hundred examples of compounds within the current Specification. The Examiner is not arguing whether compounds of Formula I can be synthetically prepared in laboratory environment. Applicants have provided hundreds of working examples of a limited scope. The Applicants presume that because examples have been shown that this is the final step and they are enabled. Applicants have not discussed the second step in determining enablement. The second step in determining the scope of enablement of a claim or claims is to ask, "Are the enabled embodiments representative of the full scope of the claim?"  
The standard to be used is that of "one skilled in the art."  The question that must be asked is, “From the examples given, would one skilled in the art find the provided examples representative of the full scope of the claim to synthesize any of the compounds claimed? It would seem acceptable for a chemist skilled in the art to determine that "if a chloro group was synthesized, then other halogen atoms, such as a fluoro or bromo group could be accomplished with routine experimentation" or "if a dimethylamino group was synthesized, other alkyl amino groups could also be synthesized with routine experimentation" all while expecting a similar result.  So, to an make and use the groups commensurate in scope with these claims and would indeed require undue experimentation to accomplish the same.  The arguments have not been found persuasive. The rejection is hereby maintained.    

Conclusion
	Claims 1-15 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY H MURRAY whose telephone number is 571-272-9023.  The examiner can normally be reached on M-F 8-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached at 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Jeffrey H Murray/
Primary Examiner, Art Unit 1699